DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20110141244 A1) in view of JUNG (US 20150172644 A1).
Regarding claim 1, Vos discloses a display device (figs. 1-2A and 2B) comprising: 
a display panel including a plurality of pixels (20 of figs. 1, 2A-2B, an LCD panel, [0010], pixels [0014]); and 
a controller (50 of fig. 1) performing an operation for displaying an image on the display panel ([0011 and 0019] and figure 4, algorithm 70 can be implemented in, for example software executed by a processor such as a controller in synchronization driving element 50), 

It is noted that Vos is silent about a timing controller in claim 1.
Jung discloses a display device includes a display panel, a signal processor, and a timing controller (300, 700. 600 of fig. 1). A plurality of pixels is disposed on the display panel (300 of fig. 1). The display panel is configured to display left and right eye images ([0005]). The signal processor is configured to generate and output left eye and right eye image signals ([0045]. The timing controller is configured to control the display panel the left and right eye images based on the left and right eye image signals outputting from the signal processor (600 of fig. 1, [0053 and 0065]), and the converted image may be a blurred image, a silhouette image, or a luminance-reduced image ([0007, 0015, and [0049], and fig. 10).
Taking the teachings of Vos and Jung together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing controller of Jung into the controller of Wu to  timing control the sub image processing that may convert the normal image into a single color image such as black or gray, or may convert the normal image as a blurred image, a silhouette image, or a luminance-reduced image.

Regarding claim 4, Vos further teaches the display device of claim 1, wherein the second image data converter determines a luminance reduction coefficient value (80 and 86 of fig. 4) adjusting the luminance of the object with reference to a predetermined look-up table (64-68 of fig. 3, there is a table to contain a predetermined value, 74 of  fig. 4 for setting), and converts the luminance by using the luminance reduction coefficient value to generate the output image data (fig. 4, the process for converting the luminance using the luminance reduction value, [0020] Lr-Ll, 80 and 86 of fig. 4).
Regarding claim 5, Vos further teaches the display device of claim 4, wherein the look-up table includes an inflection point mapped to a disparity value (62-68 of fig. 13, [0016], and the second image data converter generates a luminance  reduction curve by linearly connecting the inflection points (62-68 of fig. 3 of Vos; the luminance reduced, [0110], of Jung).
Regarding claim 6, Vos further teaches the display device of claim 5, wherein the look-up table includes a plurality of inflection point sets composed for each mode (64-68 of fig. 3), the timing controller includes a mode setter generating a mode signal that select the inflection point set of the look-up table (74 of fig. 4, Set Ls), and the second image data converter selects the inflection point set depending on the mode signal generated by the mode setter and generates the luminance reduction curve by using the inflection point set (62-68 of fig. 3 of Vos; the luminance reduced, [0110], of Jung).

Regarding claim 8, Vos further teaches the display device of claim 7, wherein the look-up table has the inflection point value different for each color of the sub-pixel at a same disparity value (68 of fig. 3, [0020]), the inflection point value of G (green) sub-pixel being greater than the inflection point value of R (red) sub-pixel and the inflection point value of the R (red) sub-pixel being greater than the inflection point value of B (blue) sub-pixel ([0014] 0.587G >0.299R, 0.299R>0.144B).
Regarding claim 9, Vos further teaches the display device of claim 5, wherein the look-up table determines an inflection point value in proportion to numbers of pixels occupied by the object ([0016] an inflection point value 68).
Regarding claim 10, Vos further teaches the display device of claim 1, further comprising a backlight unit including a plurality of light sources individually emitting light to each of a plurality of blocks that divides the display panel into a grid form (30 of fig. 1, [0010-0011]), wherein the timing controller further includes a local dimming controller generating a block-by-block backlight dimming signal depending on block-by-block disparity information (50 of fig. 1, 70 and 78 of fig. 7, [0020]), and wherein the second image data converter generates the block-by-block disparity information depending on depth map information to output to the local dimming controller ([0003, 0020, and 0021]).
Regarding claim 11, Vos further teaches the display device of claim 1, wherein the display panel comprises a first display area displaying the left eye image and a second display area displaying the right eye image (figs. 2A and 2B, left eye and right eye), wherein the display .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (US 20110141244 A1) in view of JUNG (US 20150172644 A1) as applied to claim 1, and further in view of Ito et al. (US 20120321171 A1).
Regarding claim 3, Vos modified by Jung teaches the display device of claim 1, but does not teach wherein the timing controller comprises a first image data converter converting 2D image data into 3D image data including information of the left eye image and the right eye image.
Ito teaches a first image data converter (103 of figs. 5 and 6) converting 2D image data into 3D image data including information of a left eye image and a right eye image ([0024-0025, 0113] the stereoscopic image generation processing unit 103 performs the 2D/3D conversion process for generating the right eye image and the left eye image, which have parallax corresponding to distance (depth) information, with respect to the 2D image, and generates and outputs the generated right eye image and the generated left eye image illustrated as the output of the stereoscopic image generation processing unit 103 of FIG. 5) and suggests the adjusting luminance (H’) from the output 212 of figure 6, [0145], and figure 10. 
	Taking the teachings of Vos, Jung, and Ito together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 2D/3D conversion, 103 of fig. 5, of Ito into the display system of Gillard and Jung .

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 20130258051 A1) in view of Ito et al. (US 20120321171 A1) and Vos et al. (US 20110141244 A1).
Regarding claim 12, Gillard further discloses a display device (fig. 1) comprising: 
a depth map generator (310 of fig. 3A, [0026] a disparity map obtaining device, [0064]) analyzing a disparity value of an object included in the left eye image and the right eye image from the 3D image data and generating depth map information ([0026] a disparity map obtaining device configured in use to obtain a disparity map for one of a left eye image and a right eye image, the disparity map indicating the horizontal displacement between corresponding pixels in the left eye image and the right eye image, S501 of fig. 5, [0064]); 
a second image data converter (315 of figs. 3A and 3B) generating output image data by converting luminance of the object depending on the disparity value ([0026] a luminance value generator configured in use to generate a luminance representation of the disparity map wherein a disparity unit, which defines the resolution of the disparity map, is mapped to a corresponding luminance value, S502-S504 of fig. 5, [0065], [0095] The 17 bit value is converted into a 10 bit luminance value and an error value in step S503); 
a look-up table (315A and 315B of fig. 3B) including values mapped to the disparity value ([0090] The second LUT 315B stores, for each value of the disparity map (x) the corresponding error value defined by equation 4. The use of look-up tables allows operation so 
a display panel (120 of fig. 1, the display, [0012]) including first and second display areas and displaying a 3D image based on the output image data (120 of fig. 1, 120A of fig. 4,  fig. 2, [0012, 0069, 0077, 0078] the left image and right image are displayed on a television, the television has a display panel, [0079] a smartphone has a small screen).
It is noted that Gillard does not teach (A) a first image data converter converting 2D image data into 3D image data including information of a left eye image and a right eye image; (B) inflection point.
	Ito teaches (A)	a first image data converter (103 of fig. 5) converting 2D image data into 3D image data including information of a left eye image and a right eye image ([0024-0025, 0113] the stereoscopic image generation processing unit 103 performs the 2D/3D conversion process for generating the right eye image and the left eye image, which have parallax corresponding to distance (depth) information, with respect to the 2D image, and generates and outputs the generated right eye image and the generated left eye image illustrated as the output of the stereoscopic image generation processing unit 103 of FIG. 5) and suggests the adjusting luminance (H’) from the output 212 of figure 6, [0145], and figure 10. 
Vos teaches (B) the inflection point (64, 66, and 68 of fig. 3) to determine the luminance La (76 of fig. 4, [0016 and 0019]) to control the dimming backlight for 3D or multi-view displays using left and right image data ([0003, 0009, 0014, 0015]).
	Taking the teachings of Gillard, Ito, and Vos together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 2D/3D conversion, 103 of fig. 5, of Ito and the inflection point, 62-68 of fig. 3, of 
Regarding claim 13, Gillard modified by Ito and Vos teaches the display device of claim 12, Vos further teaches a backlight unit including a plurality of light sources individually emitting light to each of a plurality of blocks that divides the display panel into a grid form (30 of fig. 1, [0010 and 0014]).
Regarding claim 14, Gillard modified by Ito and Vos teaches the display device of claim 12, Vos further teaches a local dimming controller generating a block-by-block backlight dimming signal depending on block-by-block disparity information (50 of fig. 1, 78 of fig. 7, [0003, 0020, and 0021]).
Regarding claim 15, Gillard modified by Ito and Vos teaches the display device of claim 14, Vos further teaches wherein the block-by-block disparity information is generated from the second image data converter in accordance with the depth map information to output to the local dimming controller (76 and 78 of fig. 7, [0003, 0009, 0014-0016]).
Regarding claim 16, Gillard modified by Ito and Vos further teaches the display device of claim 12, wherein the look-up table determines the inflection point values (fig. 3 of Vos, inflection point values) in proportion to numbers of pixels occupied by the object ([0015-0016] of Vos and [0072] number of pixels, S504 of figure 5, 10 bit, of Gillard).
Regarding claim 17, Gillard modified by Ito and Vos further teaches the display device of claim 12, wherein the look-up table determines the inflection point values (fig. 3 of Vos, inflection point values)  in proportion to numbers of pixels occupied by the object ([0015-0016] of Vos, see also [0072] number of pixels, S504 of fig. 5, 10 bit of Gillard).

Regarding claim 19, Gillard further teaches the display device of claim 12, wherein the left eye image is displayed at the first display area and the right eye image is displayed at the second display area ([0012, 0029]).
Regarding claim 20, Gillard modified by Ito and Vos teaches the display device of claim 19, Vos further discloses a data driver dividing the output image data into the left eye image and the right eye image so as to supply the images to the first display area and the second display area (50 of fig. 1, [0011 and 0014]).

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 20130258051 A1) in view of Pyo et al. (US 20200265769 A1).
Regarding claim 1, Gillard discloses a display device (figs. 3A-3B, 4 and 5) comprising: 
a display panel including a plurality of pixels (120a of fig. 1, [0012, 0069, 0077, 0078] the left image and right image are displayed on a television, the television has a display panel, [0079] a smartphone has a small screen); and 
a controller (310 of fig. 3A) performing an operation for displaying an image on the display panel ([0063-0064], the display 120 of fig. 3), 
wherein the controller includes a second image data converter (315 of fig. 3A, 315B of fig. 3B) generating output image data by converting luminance of an object depending on a disparity of the object included in a left eye image and a right eye image (315 of figs. 3A and 3B, [0026] a luminance value generator configured in use to generate a luminance representation of 
	It is noted that Gillard does not teach a timing controller as claimed.
	Pyo teaches a timing controller (140 of fig. 1, [0049] the timing controller) for sending timing control signal (CS and DCS of fig. 1) to control the sub-pixel luminance (PX of fig. 1).
	Taking the teachings of Gillard and Pyo together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing controller of Pyo into the controller of Gillard to reduce power consumption of the display device and manufacturing costs.
Regarding claim 2, Gillard further teaches the display device of claim 1, wherein the second image data converter generates the output image data by increasing a luminance reduction amount of the object as the disparity of the object gets smaller (S503 and S504 of fig. 5, reduce the bit value)
	Regarding claim 4, Gillard further teaches the display device of claim 1, wherein the second image data converter determines a luminance reduction coefficient value adjusting the luminance of the object with reference to a predetermined look-up table ([0022] The method may further comprise retrieving the companded luminance value from a look-up table where the companded luminance value is stored in association with the luminance value, 315B of fig. 3B, S503 of fig. 5 convert 17 bit value into 10 bit value and error value), and converts the luminance by using the luminance reduction coefficient value to generate the output image data (fig. 5, [0087 and 0097] to reduce the 17 bit luminance value into the 10 bit companded luminance value, S505-S507 of fig. 5).

Regarding claim 6, Gillard modified by Pyo teaches the display device of claim 5, Pyo further teaches wherein the look-up table includes a plurality of inflection point sets composed for each mode (figs. 4A and 4B, [0082]), the timing controller includes a mode setter (130 and 220 of fig. 2, 220 and 330 of fig. 3) generating a mode signal that select the inflection point set of the look-up table (fig. 4B), and the second image data converter selects the inflection point set depending on the mode signal generated by the mode setter and generates the luminance reduction curve by using the inflection point set (fig. 4A, [0082], fig. 5).
Regarding claim 7, Gillard modified by Pyo teaches the display device of claim 5, Pyo further teaches wherein the look-up table (fig. 4B) determines an inflection point value based on a color of a sub-pixel in the display panel ([0055] the sub-pixel may be a red sub-pixel emitting red light, a green sub-pixel emitting green light, or a blue pixel emitting blue light, see figures 4A, 4B, and 5).
Regarding claim 8, Gillard modified by Pyo teaches the display device of claim 7, Pyo further teaches wherein the look-up table has the inflection point value different for each color of 
Regarding claim 9, Gillard teaches the display device of claim 5, wherein the look-up table (315B of fig. 5) determines an inflection point value in proportion to numbers of pixels occupied by the object (Gillard: 315B of fig. 3B, 10 bit of fig. 5; Pyo: pixels PX of fig. 1 of Pyo).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 20130258051 A1) in view of Pyo et al. (US 20200265769 A1) as applied to claim 1, and further in view of Ito et al. (US 20120321171 A1).
Regarding claim 3, Gillard modified by Pyo teaches the display device of claim 1. However, Gillard modified by Pyo does not teaches wherein the timing controller comprises a first image data converter converting 2D image data into 3D image data including information of the left eye image and the right eye image.
	Ito teaches a first image data converter (103 of fig. 5) converting 2D image data into 3D image data including information of a left eye image and a right eye image ([0024-0025, 0113] the stereoscopic image generation processing unit 103 performs the 2D/3D conversion process for generating the right eye image and the left eye image, which have parallax corresponding to distance (depth) information, with respect to the 2D image, and generates and outputs the generated right eye image and the generated left eye image illustrated as the output of the stereoscopic image generation processing unit 103 of FIG. 5) and suggests the adjusting luminance (H’) from the output 212 of figure 6, [0145], and figure 10. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (US 20120062539 A1) discloses a three-dimensional-image display device capable of displaying an image with high brightness while suppressing power consumption is provided.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425